Citation Nr: 1527747	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  09-43 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a headache disability, characterized as migraines.

2.  Entitlement to service connection for a chest disorder, to include as due to an undiagnosed illness.

3.   Entitlement to service connection for a stomach disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1988, to July 1992.  These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In November 2012, these issues were remanded for additional development, to include VA examinations and opinions.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  With the exception of the May 2015 Appellant Brief located in VBMS, the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The adjudication of the claim for service connection for headaches is set forth in the decision below.  The remaining claims listed on the Title Page require additional development or processing and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The competent, credible, and probative lay and medical evidence of record is in equipoise as to whether the Veteran's headaches are etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 3.303; 3.307; 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for headaches herein constitutes a complete grant of benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Veteran contends that his headaches began during active duty service, particularly as he performed his duties on the front line as a field operator in the Southwest Asia Theater of operations; and that they have continuously manifested since his discharge from service.  Indeed, the Veteran claims that, his headaches started after he would feel the percussion of several weapons discharging, to include scud missiles and B-50's bombing.  He indicated that he has suffered from migraine headaches continuously since service.  See Board Hearing Transcript, page 19.  Moreover, in an October 1997 VA examination report, the Veteran indicated that since he was discharged from Operation Desert Storm, he has experienced headaches and sometimes experiences dizziness.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include organic diseases of the nervous system, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that a July 2013 Addendum Compensation Service Bulletin indicates that migraine headaches should be recognized as an organic disease of the nervous system.  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time support a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In the instant case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current headache disability is related to service.

The Board finds that the March 2013 VA examiner's opinion is entitled to little probative weight as it appears to be based upon an inaccurate factual premise, namely that the Veteran only complained of headaches once during service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this regard, the Board notes that the Veteran was actually seen on 3 separate occasions for complaints of headaches.  See November 1989, July 1990, and May 1992 service treatment records (STRs).  In addition, the examiner essentially relied on the fact that the Veteran's STRs did not contain any complaints of migraine headaches in service or immediately following service to form his opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service incurrence and relied on lack of evidence in service medical records to provide negative opinion).

In contrast, the Board finds that the Veteran is competent to report the onset and continuity of his symptoms of headaches.  See Layno v. Brown, supra (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  The Veteran's report of the onset of his headache symptoms during his time on the front line in the Southwest Asia Theater of operations is deemed credible as his testimony is detailed regarding in-service incurrence and continuity of symptoms.  Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for headaches is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a headache disability, characterized as migraines is granted.


REMAND

As indicated in the Introduction, the remaining claims listed on the Title Page require additional development or processing.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran contends that service connection for a chest disorder with shortness of breath and a stomach disorder is warranted as directly related to his service, to include as a result of undiagnosed illnesses based on his service in Southwest Asia from December 1990 to May 1991.

The Board finds that a remand is necessary in order to afford the Veteran an appropriate VA examination(s) so as to determine the current nature and etiology of his chest pain with shortness of breath and stomach issues.  In this regard, the Board observes that he was previously provided with a VA examination in March 2013; however, the Veteran should be afforded a new VA examination that addresses whether or not the disorders are related to his military service, to include as due to an undiagnosed illness.

Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id. 

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R.§ 3.317(b).

The Board notes that, effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and IBS are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses. 

Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).  The Persian Gulf War period runs from August 2, 1990, to a date not yet determined.  38 U.S.C.A. § 101(33).

In his October 2009 substantive appeal, the Veteran reported that his current chest and stomach pains were as a result of serving in the Persian Gulf.  He indicated that he had been experiencing the problems since returning from the Gulf.  The Veteran's service treatment records are silent for any symptoms of chest pain; however he was seen in March 1992 with complaints of stomach pain.  The Veteran testified during the April 2012 Board hearing that he was given Albuterol for his chest pain and shortness of breath, although the medics did not note any such treatment as he was on the frontline.

In March 2013, the Veteran underwent VA examinations and reiterated his contentions.  He specifically reported that, during his service in the Gulf, he started to experience tightening in his chest.  He also reported that he experienced stomach cramping.  The examiner who performed the examinations, stated that, in regard to the Veteran's claimed chest pain, there was no objective evidence or pathology for a current confirmed diagnosis, and that his stomach issue was an esophageal disability.  

The Board notes, that given the Veteran's military history of serving in Southwest Asia, an examination to determine whether his claimed chest and stomach disorders are due to an undiagnosed illness associated with Persian Gulf War service is warranted.

Moreover, as relevant to the Veteran's claims, he should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his chest and stomach disabilities.  After securing any necessary authorization from him, all identified treatment records, to include those from the Fayetteville VA facility dated from March 2013 to the present, should be obtained for consideration in his appeal.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his chest and stomach disabilities.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Fayetteville facility dated from March 2013 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination(s) so as to determine the current nature and etiology of his chest and stomach disabilities.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should specifically state whether the Veteran's symptoms of chest tightening with shortness of breath; as well as stomach cramping are attributed to a known clinical diagnosis. 

If diagnosed disorders are established, the examiner should render an opinion as to whether it is at least as likely as not that any such disorder had its onset during any period of the Veteran's active duty service or is otherwise related to such service.  The examiner must consider the Veteran's lay statements and testimony with regards to onset and continuity when forming the opinion.

If the Veteran's symptoms of chest tightening with shortness of breath, and stomach cramping cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

The reasoning for all opinions offered must be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  Such claims should be considered on both a direct basis and due to an undiagnosed illness.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.



Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


